Dewey, J.
The contents of the letter of Jones to Kellogg were properly excluded. This letter was written prior to the time of making the demand relied upon to sustain the action. The fact proposed to be shown, that Jones in the letter asked for the receipt, would not contradict the testimony of Jones as to the actual demand of which he testified. He might have demanded the receipt in the letter, and at a later period demanded the property. He might also have asked for the receipt for the purpose of aiding in obtaining the possession of the property, although he had also the further purpose of making a demand of the property of Kellogg, if not otherwise obtained.
But upon another ground, the ruling of the court, taking it as stated in the bill of exceptions, was erroneous. The court, after stating very correctly the general rule to be applied to the matter of the defence, that the proceedings of the officer in taking the receipt were justified under the directions given by the attorney for the plaintiff, subsequently erroneously qualified and restricted the same by the further direction, that the communication made by the attorney to the attaching officer must have been made with the intent on the part of the attorney of influencing or controlling the officer’s conduct, and of assuming the risk upon the plaintiff. The true inquiry for the jury was, what was in fact said by the attorney of the plaintiff, and whether what was thus said was of such a nature as to indicate those purposes, and to authorize the officer to act upon such assumption. The secret intent of the attorney, if not in accordance with the language used by him, would not affect the right of the officer to act upon the instructions actually given.
We think this was erroneous, and the exceptions as to this point must be sustained.